While concurring in the result, I do not assent to the view that the words "with all expenses, if suit be instituted for the collection of this note," render the note non-negotiable in conflict with the expressed intention of the parties declaring it to be negotiable.
The stipulation in question creates no element of uncertainty as to the amount due at maturity. The contingency upon which the uncertainty arises is one which cannot happen until after the maturity of the note. Such uncertainty in no wise affects negotiability.
My views of this subject have been expressed in SylvesterBleckley Co. v. Alewine, 48 S.C. 308, 26 S.E., 609, andGreen v. Spires, 71 S.C. 107, 50 S.E., 554. On a question so important to the commercial interests it would be unfortunate for this State to isolate itself from the judicial thought of the country by fettering paper intended to be negotiable by such useless restrictions. *Page 71